Citation Nr: 1625109	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Schatzki's rings.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2013.  At that time, in addition to the issues listed above, the Board also considered the issues of entitlement to service connection for a heart disorder, a Eustachian tube dysfunction, and an anal fissure with piles.  The Board denied the heart disorder claim, so that issue is no longer before the Board.  The Board remanded the remainder of the issues.  

Following that remand, VA's Appeals Management Center (AMC) issued a rating decision in February 2014 that granted service connection for the Veteran's Eustachian tube dysfunction and anal fissure claims.  The Veteran did not file a notice of disagreement with the ratings or effective dates assigned, so those issues are no longer before the Board.  Further, in that same February 2014 decision, the AMC also increased the Veteran's rating for his GERD to 10 percent, effective March 1, 2006, thus covering the entire appeal period (the Veteran was discharged from active service on February 28, 2006).  However, inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for an initial rating in excess of 10 percent for such disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for residuals of heat stroke and shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, the Veteran's GERD with Schatzki's rings symptoms do not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for GERD with Schatzki's rings have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for GERD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his GERD was granted and an initial rating was assigned in the September 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In the Board's October 2013 remand, the Board noted that there were no VA treatment records associated with the Veteran's file covering the period from February 2006 to March 2009.  The Board instructed VA to attempt to obtain any such records on remand.  Though VA attempted to obtain such records, it made a formal finding of unavailability of these records in November 2013.  Furthermore, considering that the Veteran remained on Reserve status during this period, it is not clear whether the Veteran was utilizing VA health care providers during that time.  Regardless, in a November 2013 letter, VA notified the Veteran that these records were unavailable, and it encouraged him to send any records in his possession.  In December 2013, the Veteran provided VA and Reserve treatment records.  

The Veteran was afforded VA examinations germane to his claim in November 2005 and November 2013.  These examinations are sufficient evidence for deciding this claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the Veteran's disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  Indeed, these examinations formed the basis for both the original grant of service connection and the subsequent increase in the Veteran's rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In its March 2016 Appellant's Post-Remand Brief, the Veteran's representative contended that the Veteran's GERD had "become worse since the November 21, 201[3] VA examination" and that a new examination is warranted.  Pursuant to 38 C.F.R. § 3.327(a), a reexamination may be required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  This regulation clearly contemplates the submission of "evidence" as a prerequisite for a reexamination, and this reading is consistent with the Court's jurisprudence on this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA was required to provide a new examination only after the claimant submitted evaluations from his rehabilitation counselor regarding his mental condition); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination was warranted in response to an explicit statement from the Veteran that his hearing had deteriorated).  

In this case, beyond the representative's assertion in his March 2016 brief, there is no evidence that the Veteran's GERD is more severe than shown by the November 2013 examination.  Indeed, the representative has submitted no explicit statement from the Veteran, nor has it pointed to specific evidence in the record in support of its assertion.  Absent any supporting evidence of a material change in the Veteran's disability, a new examination is not required.  

As indicated previously, in October 2013, the Board remanded the case.  The Board instructed the AOJ to attempt to obtain all VA treatment records from February 2006 to March 2009, and from February 2010 to the present.  The Board also instructed that VA obtain any outstanding Reserve treatment records, and that the Veteran be afforded a new VA examination to determine the current nature and severity of his service-connected GERD.  

As discussed above, VA treatment records from February 2006 to March 2009 are not available, and the Veteran was notified of that fact.  VA treatment records from February 2010 and thereafter were obtained and associated with the Veteran's file, as were his records from his Reserve service.  Further, the Veteran underwent a VA examination in November 2013.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's GERD with Schatzki's rings is evaluated 10 percent disabling effective March 1, 2006, pursuant to 38 C.F.R. § 4.114, DC 7346.  As the Veteran separated from active service on February 28, 2006, this 10 percent rating covers the entire appeal period.  

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

At a VA examination in November 2005, the Veteran stated that his GERD symptoms began in 2002, and that he has been taking medication to combat his acid reflux since that time.  He stated that he does not have any problems while taking his medication.  When he does not take his medication, the Veteran stated that he has chest pain "that feels like the food is stuck in [his] chest area."  

Upon examination, the examiner reported that the Veteran's abdomen was soft and nontender with no palpable mass and no organomegaly.  The Veteran also had normoactive bowel sounds.  The examiner diagnosed the Veteran as suffering from acid reflux, and stated that he was taking medication with relief.  

In his September 2009 notice of disagreement, the Veteran stated that he suffered from the symptoms required for a compensable rating.  Specifically, he stated that he has regurgitation and substernal pain several times per year.  He stated that when he suffers from such symptoms, he has to vomit and wait to eat again later.  

VA treatment records from 2009 and early 2010 show the Veteran's ongoing complaints of and treatment for his GERD.  In a February 2009 primary care note, the Veteran complained of heartburn, but denied pain, changes in bowel habits, or blood in his stool.  At an April 2009 VA primary care visit, the Veteran denied suffering from abdominal pain, nausea, and vomiting.  He did state that certain foods catch in his throat.  In October 2009, the Veteran complained of occasional dysphagia.  A November 2009 VA gastroenterology consultation note reflects that the Veteran has had more trouble swallowing lately, but had no chills, fever, nausea, vomiting, hematemesis, abdominal pain, or other symptoms associated with his GERD.  A February 2010 VA gastroenterology note reflects that the Veteran had a small hiatal hernia with episodic reflux.  The reviewing gastroenterologist noted that the Veteran had a normal esophagus with no evidence of inflammation.  

In his April 2010 substantive appeal, the Veteran again argued that he met the criteria for a compensable rating for his GERD, stating that he has dysphagia, pyrosis, regurgitation, and substernal pain.  The Veteran stated that his symptoms "are lessened in frequency and severity when I continue to take medication."

VA treatment records from 2010 to 2013 further show the Veteran's treatment for his GERD.  At an April 2010 primary care visit, the Veteran noted that he had been suffering from recent nausea and some diarrhea; it is not clear whether the Veteran or his VA treatment provider attributed these symptoms to his GERD.  At a November 2010 VA treatment note, the Veteran complained of moderate abdominal pain and occasional nausea that was "no worse than normal."  A December 2011 primary care note reflects that the Veteran denied suffering from chest pain, abdominal pain, or gastrointestinal symptoms.  At primary care visits in October 2012 and May 2013, the Veteran denied suffering from abdominal pain, indigestion, and bowel changes.  

Most recently, the Veteran underwent a VA examination in November 2013.  The Veteran stated that he has dysphagia twice a month, and noted that he takes medication daily to treat his symptoms.  Upon examination, the examiner noted that the Veteran has infrequent episodes of epigastric distress, dysphagia, pyrosis, and reflux.  The examiner stated that the Veteran had recurrent nausea, occurring 4 or more times per year for less than one day.  The Veteran had transient episodes of vomiting, occurring 4 or more times per year and also lasting less than one day.  The examiner stated that the Veteran had a moderate Schatzki's ring in the lower esophagus, resulting in dysphagia twice a month.  The examiner diagnosed the Veteran as suffering from GERD with hiatal hernia and Schatzki's ring, resulting in mild to moderate functional limitation, though the examiner noted that the Veteran's esophageal condition did not impact his ability to work.  

Applying the rating criteria to the recitation of the Veteran's symptoms above, the Board concludes that the Veteran's symptoms most closely approximate the 10 percent rating currently assigned.  

Again, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Here, though the Veteran has occasionally complained of dysphagia, pyrosis, regurgitation, and substernal pain, there is no evidence that his symptoms represent persistently recurrent epigastric distress.  At his most recent VA examination, the Veteran stated that he has dysphagia (difficulty swallowing) twice per month, but more severe symptoms such as nausea and vomiting occurred much less frequently.  The examiner noted that the Veteran had only "infrequent" periods of epigastric distress.  Further, in his September 2009 notice of disagreement, the Veteran stated that his symptoms occurred several times per year, and in his April 2010 substantive appeal, the Veteran stated that his symptoms "are lessened in frequency and severity when I continue to take medication."  Thus, the Veteran's own statements show that his symptoms do not rise to the level of "persistently recurrent epigastric distress."  Finally, the Veteran's VA treatment records (while reflecting his complaints of nausea and difficulty swallowing) did not often describe symptoms of abdominal pain, indigestion, or bowel changes.  

Further, the Veteran's symptoms have not resulted in considerable impairment of health.  Though the Veteran has sought continuous care for his GERD, the examiner from the November 2013 examination described his disability as "mild to moderate," and noted that it had no effect on his occupation.  Beyond taking medication daily, there is no evidence that the Veteran's GERD symptoms have required hospitalization, frequent doctor's visits, or other signs consistent with considerable impairment of health.

Even excluding any ameliorative effects of the Veteran's medication, the Board still concludes that the Veteran's symptoms do not approximate those described by the 30 percent rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).  There is little evidence regarding the Veteran's symptoms when he is not taking medication.  The evidence that does exist (such as his November 2005 examination in which the Veteran stated that he "feels like the food is stuck in [his] chest area") for such periods does not show the "considerable impairment of health" required for an increased rating of 30 percent.  

Absent more severe and frequently occurring symptoms associated with the Veteran's GERD that would result in considerable impairment of health, the Board finds that the 10 percent rating currently assigned most closely approximates the Veteran's current symptomatology, and that an increased, 30 percent rating is not warranted at any time during the appeal period.  

In rating the Veteran's service-connected GERD, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

In the instant case, the Veteran's GERD is evaluated under DC 7346.  Therefore, while he may be entitled to separate ratings for manifestations of his GERD that are not contemplated by DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive. 

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC.  However, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD as well as the impact such has on his overall health.  Notably, the applicable rating criteria specifically contemplates symptoms complained of by the Veteran, such as his difficulty swallowing, heartburn, regurgitation, and substernal pain.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his GERD that are not addressed by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

Here, the Veteran has not argued that his service-connected GERD, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  Furthermore, even if the Board were to find both that this issue had been raised and that the applicable rating criteria for the Veteran's disabilities was not adequate, there is no evidence of marked interference with employment or frequent hospitalization to warrant referral for extra-schedular consideration on a collective disability basis.  

Given the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating on an individual or collective basis is not warranted. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected GERD.  The Veteran has never alleged that he is not currently working, nor has he attributed any possible period of unemployment to his GERD, the lone increased rating claim on appeal.  Finally, the examiner from the Veteran's most recent, November 2013 examination noted that the Veteran's GERD has no impact on his occupational functioning.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, while the evidence supports the initial 10 percent rating assigned for the Veteran's GERD with Schatzki's rings, the preponderance of the evidence is against a claim for a disability rating in excess of that point.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim for an initial rating in excess of 10 percent for GERD with Schatzki's rings must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for GERD with Schatzki's rings is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records demonstrate that he suffered from both heat stroke and shin splints during his active service.  With regard to heat stroke, records show that he was hospitalized in Panama in August 2000 after collapsing during a run in high heat and humidity.  He was diagnosed as suffering from heat exhaustion, rhabdomyolysis, pulmonary congestion, and moderate dehydration.  With regard to his shin splints, records show that the Veteran was treated for both shin splints and a possible left tibial stress fracture from October 2005 to December 2005.  

That said, it is still not clear at this point whether the Veteran currently suffers from residuals of either in-service diagnosis.  With regard to the Veteran's heat stroke residuals, a November 2005 VA examination found that the Veteran had no recurrence of heat stroke, and a November 2013 VA examination determined that the Veteran's heat stroke had resolved without any functional limitation.  

In contrast, in his September 2009 notice of disagreement, the Veteran stated that he had suffered from at least two subsequent bouts of heat exhaustion since his 2000 hospitalization, including one during the appeal period in 2008.  The Veteran also stated that medical literature demonstrates that people who have formerly suffered from heat stroke are especially vulnerable to recurrence, and that he has had to limit his choice of occupation and recreation to avoid a recurrence of this disability.  In his April 2010 substantive appeal, the Veteran stated that he has had at least three subsequent episodes of heat exhaustion.  Further, a January 2008 record from the Veteran's Reserve service shows that he was prohibited from serving in Iraq due to his history of heat stroke.  

With regard to his shin splints, the examiner from a November 2005 examination noted that the Veteran had been treated for shin splints recently, but that there were no current objective findings of this disability.  The examiner from a November 2013 VA examination determined that the Veteran's shin splints had resolved without recurrence.  However, that same November 2013 examiner also noted that the Veteran has pain when climbing stairs, and that the Veteran has "periodic pain associated with activity such as running distance."  

Given this divergent evidence, it is not clear to the Board whether the Veteran currently suffers from his claimed disabilities or from any residuals of his in-service diagnoses.  Accordingly, his case must be remanded to afford him a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not before any examiner who has previously examined the Veteran) to determine the nature and etiology of his claimed residuals of heat stroke.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence and an examination of the Veteran, the examiner should address the following inquiries:

(A)  At any point in time since the Veteran's February 2006 discharge, is there any evidence that the Veteran has suffered from heat stroke, heat exhaustion, or from any residual disability or symptoms related to his in-service hospitalization for heat stroke?  In answering this question, the examiner should consider the Veteran's report of recurring episodes of heat stroke.  He or she should also state whether victims of heat stroke are more likely to experience recurrences of this disability.  

(B)  Is it at least as likely as not that any identified occurrences or residuals of the Veteran's heat stroke are related to his active service, to include his in-service hospitalization for heat stroke?

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not before any examiner who has previously examined the Veteran) to determine the nature and etiology of his shin splints.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence and an examination of the Veteran, the examiner should address the following inquiries:

(A)  Since the Veteran's discharge in February 2006, has the Veteran suffered from shin splints or any other disability or symptoms manifested by pain in his shins or lower legs?  If so, please identify the disability.  

(B)  Is it at least as likely as not that any identified disabilities or symptoms are related to the Veteran's active service, including his 2005 diagnosis of shin splints and possible left tibia stress fracture?

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


